DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 8, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Porter (3,575,037) in view of Machmeier et al. (5,485641).
Porter discloses the invention substantially as claimed including a first jaw 12; wherein said first jaw comprising a pair of indentations (see Fig. 2) extending toward one another; wherein said indentations are symmetric about a vertical plane bisecting said first jaw (inherently disclosed); wherein said indentations are shaped and dimensioned to provide a cross-section of said first jaw having an I-beam-type shape (inherently disclosed); a pair of hollow fiber resin composite handles 15-16.  Porter doesn’t show a fiber-reinforced composite body; a second jaw opposing said first jaw; a pair of elliptical tie plates 23; and wherein each of said jaws comprises a medial section pivotably mounted by one of a pair of axle bolts to said tie plates (see Fig. 1).  However, Machmeier et al. teaches the use of jaw 30 having a fiber-reinforced composite body (see col. 3, lines 51-64) for the purpose of having no-corroding and lightweight device. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Porter by providing the fiber-reinforced composite body as taught by Machmeier et al. in order to obtain a device that has no-corroding and lightweight device. 
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Porter (3,575,037) in view of Machmeier et al. (5,485641).
The modified device of Porter discloses the invention substantially as claimed except for an elastomeric damping plug.  However, The Examiner takes Official Notice that the use of an elastomeric damping plug is old and well known in the art for the purpose of protecting the blades from excessive force. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the stop member of Porter by providing the above limitation in order to obtain a device that protecting the blades from excessive force. 
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Porter (3,575,037) in view of Machmeier et al. (5,485641).
The modified device of Porter discloses the invention substantially as claimed except for a carry pouch having a guideway flap.  However, The Examiner takes Official Notice that the use of a carry pouch having a guideway flap is old and well known in the art for the purpose of protecting the blades and easy carry them. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the device of Porter by providing the above limitation in order to obtain a device that protecting the blades and easy carry them. 


Allowable Subject Matter
Claims 4-7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR FLORES SANCHEZ/           Primary Examiner, Art Unit 3724